Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,062,147. Although the claims at issue are not identical, they are not patentably distinct from each other because:
- Claims 1, 8, and 15 of the instant application recite common subject matter of the patent claims 1, 8, and 15;
- Whereby claims 1, 8, and 15 of the instant application, which recites the open-ended transitional phrase “comprising”, do not preclude the additional elements recited by the patent claims 1, 8, and 15.
- Whereby the elements of claims 1, 8, and 15 of the instant application are fully anticipated by patent claims 1, 8, and 15. 

Instant Application
U.S. Patent No. 11,062,147
1. A system, comprising: 
a sensor positioned above a rack in a space, the sensor configured to generate top-view images of at least a portion of a space comprising the rack; and 


a tracking subsystem coupled to the image sensor, the tracking subsystem configured to: 
receive an image feed comprising frames of the top-view images generated by the sensor; 

detect an event associated with a portion of a person entering a zone adjacent to the rack; 


determine that a first person and a second person may be associated with the detected event, based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person; 
in response to determining that the first and second person may be associated with the detected event, store buffer frames of top-view images generated by the sensor, the buffer frames corresponding to a time period following the portion of the person exiting the zone adjacent to the rack; 
track, in the stored frames, a pixel position of a first item removed from the rack; 
calculate, based on the tracked pixel position of the first item, a velocity of the first item that is moved through the space during a first portion of the time period; 
identify, based on the calculated velocity of the first item, a first frame in which the velocity of the first item is less than a threshold velocity, wherein the tracked pixel position of the first item in the first frame corresponds to a first position of the first item; 
determine that the first position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and 
in response to determining that the first position is nearer the first pixel position, assign the first item to the first person.

1. A system, comprising: 
a sensor positioned above a rack in a space, the sensor configured to generate top-view images of at least a portion of a space comprising the rack; 
a plurality of weight sensors, each weight sensor associated with a corresponding item stored on a shelf of the rack; and 
a tracking subsystem coupled to the image sensor and the weight sensors, the tracking subsystem configured to: 
receive an image feed comprising frames of the top-view images generated by the sensor; 
receive weight measurements from the weight sensors; 
detect an event associated with a portion of a person entering a zone adjacent to the rack and a change of weight associated with a first item being removed from a first shelf associated with a first weight sensor;
in response to detecting the event, determine that a first person and a second person may be associated with the detected event, based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person; 
in response to determining that the first and second person may be associated with the detected event, store buffer frames of top-view images generated by the sensor, the buffer frames corresponding to a time period following the portion of the person exiting the zone adjacent to the rack; 
track, in the stored frames, a pixel position of the first item; 
calculate, based on the tracked pixel position of the first item, a velocity of the first item as it is moved through the space during a first portion of the time period; 
identify, based on the calculated velocity of the first item, a first frame in which the velocity of the first item is less than a threshold velocity, wherein the tracked pixel position of the first item in the first frame corresponds to a first stopped position of the first item; 
determine that the first stopped position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and 
in response to determining that the first stopped position is nearer the first pixel position, assign the first item to the first person.

2. The system of claim 1, wherein the tracking subsystem is further configured to track the pixel position of the first item using a particle filter tracker.

2. The system of claim 1, wherein the tracking subsystem is further configured to track the pixel position of the first item using a particle filter tracker.

3. The system of claim 2, wherein the tracking subsystem is further configured to determine the velocity of the first item using estimated future positions of the first item determined using the particle filter tracker.

3. The system of claim 2, wherein the tracking subsystem is further configured to determine the velocity of the first item using estimated future positions of the first item determined using the particle filter tracker.

4. The system of claim 1, wherein the tracking subsystem is further configured to: determine the first position is a first distance away from the first pixel position and a second distance away from the second pixel position; determine an absolute value of a difference between the first distance and the second distance is less than a threshold distance; in response to determining the absolute value of the difference between the first distance and the second distance is less than the threshold distance, continue tracking the first item and determine a second position of the item; determine that the second position is nearer to the first pixel position than the second pixel position; and in response to that the second position is nearer to the first pixel position, assign the first item to the first person.

4. The system of claim 1, wherein the tracking subsystem is further configured to: determine the first stopped position is a first distance away from the first pixel position and a second distance away from the second pixel position; determine an absolute value of a difference between the first distance and the second distance is less than a threshold distance; in response to determining the absolute value of the difference between the first distance and the second distance is less than the threshold distance, continue tracking the first item and determine a second stopped position of the item; determine that the second stopped position is nearer to the first pixel position than the second pixel position; and in response to that the second stopped position is nearer to the first pixel position, assign the first item to the first person.

5. The system of claim 1, wherein: the first item comprises a visually observable tag viewable by the sensor; and the tracking subsystem is configured to track the first item based at least in part on the visually observable tag.

5. The system of claim 1, wherein: the first item comprises a visually observable tag viewable by the sensor; and the tracking subsystem is configured to track the first item based at least in part on the visually observable tag.

6. The system of claim 1, wherein the tracking subsystem is further configured to detect the first item using a machine learning algorithm, wherein the machine learning algorithm is trained using synthetic data.

6. The system of claim 1, wherein the tracking subsystem is further configured to detect the first item using a machine learning algorithm, wherein the machine learning algorithm is trained using synthetic data.

7. The system of claim 1, wherein the sensor is mounted on a ceiling of the room.

7. The system of claim 1, wherein the sensor is mounted on a ceiling of the room.

8. A method, comprising: receiving an image feed comprising frames of top-view images generated by a sensor, the sensor positioned above a rack in a space and configured to generate top-view images of at least a portion of a space comprising the rack; detecting an event associated with a portion of a person entering a zone adjacent to the rack; determining that a first person and a second person may be associated with the detected event, based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person; in response to determining that the first and second person may be associated with the detected event, storing buffer frames of top-view images generated by the sensor, the buffer frames corresponding to a time period following the portion of the person exiting the zone adjacent to the rack; tracking, in the stored frames, a pixel position of a first item removed from the rack; calculating, based on the tracked pixel position of the first item, a velocity of the first item that is moved through the space during a first portion of the time period; identifying, based on the calculated velocity of the first item, a first frame in which the velocity of the first item is less than a threshold velocity, wherein the tracked pixel position of the first item in the first frame corresponds to a first position of the first item; determining that the first position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and in response to determining that the first position is nearer the first pixel position, assigning the first item to the first person.

8. A method, comprising: receiving an image feed comprising frames of top-view images generated by a sensor, the sensor positioned above a rack in a space and configured to generate top-view images of at least a portion of a space comprising the rack; receiving weight measurements from a weight sensor configured to measure a change of weight when a first item is removed from a shelf of the rack; detecting an event associated with one or both of a portion of a person entering a zone adjacent to the rack and a change of weight associated with the first item being removed from a first shelf associated with a first weight sensor; in response to detecting the event, determining that a first person and a second person may be associated with the detected event, based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person; in response to determining that the first and second person may be associated with the detected event, storing buffer frames of top-view images generated by the sensor, the buffer frames corresponding to a time period following the portion of the person exiting the zone adjacent to the rack; tracking, in the stored frames, a pixel position of the first item; calculating, based on the tracked pixel position of the first item, a velocity of the first item as it is moved through the space during a first portion of the time period; identifying, based on the calculated velocity of the first item, a first frame in which the velocity of the first item is less than a threshold velocity, wherein the tracked pixel position of the first item in the first frame corresponds to a first stopped position of the first item; determining that the first stopped position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and in response to determining that the first stopped position is nearer the first pixel position, assigning the first item to the first person.

9. The method of claim 8, further comprising tracking the pixel position of the first item using a particle filter tracker.

9. The method of claim 8, further comprising tracking the pixel position of the first item using a particle filter tracker.

10. The method of claim 9, further comprising determining the velocity of the first item using estimated future positions of the first item determined using the particle filter tracker.

10. The method of claim 9, further comprising determining the velocity of the first item using estimated future positions of the first item determined using the particle filter tracker.

11. The method of claim 8, further comprising: determining the first position is a first distance away from the first pixel position and a second distance away from the second pixel position; determining an absolute value of a difference between the first distance and the second distance is less than a threshold distance; in response to determining the absolute value of the difference between the first distance and the second distance is less than the threshold distance, continuing to track the first item and determine a second position of the item; determining that the second position is nearer to the first pixel position than the second pixel position; and in response to that the second position is nearer to the first pixel position, assigning the first item to the first person.

11. The method of claim 8, further comprising: determining the first stopped position is a first distance away from the first pixel position and a second distance away from the second pixel position; determining an absolute value of a difference between the first distance and the second distance is less than a threshold distance; in response to determining the absolute value of the difference between the first distance and the second distance is less than the threshold distance, continuing to track the first item and determine a second stopped position of the item; determining that the second stopped position is nearer to the first pixel position than the second pixel position; and in response to that the second stopped position is nearer to the first pixel position, assigning the first item to the first person.

12. The method of claim 8, wherein: the first item comprises a visually observable tag viewable by the sensor; and the method is further comprises tracking the first item based at least in part on the visually observable tag.

12. The method of claim 8, wherein: the first item comprises a visually observable tag viewable by the sensor; and the method is further comprises tracking the first item based at least in part on the visually observable tag.

13. The method of claim 8, further comprising detecting the first item using a machine learning algorithm, wherein the machine learning algorithm is trained using synthetic data.

13. The method of claim 8, further comprising detecting the first item using a machine learning algorithm, wherein the machine learning algorithm is trained using synthetic data.

14. The method of claim 8, wherein the sensor is mounted on a ceiling of the room.

14. The method of claim 8, wherein the sensor is mounted on a ceiling of the room.

15. A tracking subsystem coupled to an image sensor, wherein the image sensor is positioned above a rack in a space and configured to generate top-view images of at least a portion of the space comprising the rack, the tracking subsystem configured to: receive an image feed comprising frames of the top-view images generated by the sensor; detect an event associated with a person entering a zone adjacent to the rack; determine that a first person and a second person may be associated with the detected event, based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person; in response to determining that the first and second person may be associated with the detected event, store buffer frames of top-view images generated by the sensor, the buffer frames corresponding to a time period following the portion of the person exiting the zone adjacent to the rack; track, in the stored frames, a pixel position of a first item removed from the rack; calculate, based on the tracked pixel position of the first item, a velocity of the first item that is moved through the space during a first portion of the time period; identify, based on the calculated velocity of the first item, a first frame in which the velocity of the first item is less than a threshold velocity, wherein the tracked pixel position of the first item in the first frame corresponds to a first position of the first item; determine that the first position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and in response to determining that the first position is nearer the first pixel position, assign the first item to the first person.

15. A tracking subsystem coupled to an image sensor and a weight sensor, wherein the image sensor is positioned above a rack in a space and configured to generate top-view images of at least a portion of the space comprising the rack, wherein the weight sensor is configured to measure a change of weight when a first item is removed from a shelf of the rack, the tracking subsystem configured to: receive an image feed comprising frames of the top-view images generated by the sensor; receive weight measurements from the weight sensor; detect an event associated with one or both of a portion of a person entering a zone adjacent to the rack and a change of weight associated with the first item being removed from a first shelf associated with the weight sensor; in response to detecting the event, determine that a first person and a second person may be associated with the detected event, based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person; in response to determining that the first and second person may be associated with the detected event, store buffer frames of top-view images generated by the sensor, the buffer frames corresponding to a time period following the portion of the person exiting the zone adjacent to the rack; track, in the stored frames, a pixel position of the first item; calculate, based on the tracked pixel position of the first item, a velocity of the first item as it is moved through the space during a first portion of the time period; identify, based on the calculated velocity of the first item, a first frame in which the velocity of the first item is less than a threshold velocity, wherein the tracked pixel position of the first item in the first frame corresponds to a first stopped position of the first item; determine that the first stopped position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and in response to determining that the first stopped position is nearer the first pixel position, assign the first item to the first person.

16. The tracking subsystem of claim 15, further configured to track the pixel position of the first item using a particle filter tracker.

16. The tracking subsystem of claim 15, further configured to track the pixel position of the first item using a particle filter tracker.

17. The tracking subsystem of claim 16, further configured to determine the velocity of the first item using estimated future positions of the first item determined using the particle filter tracker.

17. The tracking subsystem of claim 16, further configured to determine the velocity of the first item using estimated future positions of the first item determined using the particle filter tracker.

18. The tracking subsystem of claim 15, further configured to: determine the first position is a first distance away from the first pixel position and a second distance away from the second pixel position; determine an absolute value of a difference between the first distance and the second distance is less than a threshold distance; in response to determining the absolute value of the difference between the first distance and the second distance is less than the threshold distance, continue tracking the first item and determine a second position of the item; determine that the second position is nearer to the first pixel position than the second pixel position; and in response to that the second position is nearer to the first pixel position, assign the first item to the first person.

18. The tracking subsystem of claim 15, further configured to: determine the first stopped position is a first distance away from the first pixel position and a second distance away from the second pixel position; determine an absolute value of a difference between the first distance and the second distance is less than a threshold distance; in response to determining the absolute value of the difference between the first distance and the second distance is less than the threshold distance, continue tracking the first item and determine a second stopped position of the item; determine that the second stopped position is nearer to the first pixel position than the second pixel position; and in response to that the second stopped position is nearer to the first pixel position, assign the first item to the first person.

19. The tracking subsystem of claim 15, wherein: the first item comprises a visually observable tag viewable by the sensor; and the tracking subsystem is further configured to track the first item based at least in part on the visually observable tag.

19. The tracking subsystem of claim 15, wherein: the first item comprises a visually observable tag viewable by the sensor; and the tracking subsystem is further configured to track the first item based at least in part on the visually observable tag.

20. The tracking subsystem of claim 15, further configured to detect the first item using a machine learning algorithm, wherein the machine learning algorithm is trained using synthetic data.

20. The tracking subsystem of claim 15, further configured to detect the first item using a machine learning algorithm, wherein the machine learning algorithm is trained using synthetic data.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten, amended, or if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed, to overcome the double patenting rejection, set forth in this Office action.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
	“ wherein 30the tracked pixel position of the first item in the first frame corresponds to a first stopped position of the first item;43022692ATTORNEY'S DOCKETPATENT APPLICATION 090278.0195149determine that the first position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and in response to determining that the first stopped position is nearer the 5first pixel position, assigning the first item to the first person”

	The relevant prior art of record, Zalewski (US 9,911,290) discloses a system, comprising: 
a sensor positioned above a rack in a space, the sensor configured to generate top-view images of at least a portion of a space comprising the rack, (see at least: Fig. 1a, and col. 12, line 63 through col. 13, line 6, where the overhead camera of Fig. 1a, can be placed in various locations in the store, which implicitly enables generating top-view images of at least a portion of a space comprising the rack);  
a tracking subsystem coupled to the image sensor and the weight sensors, (see at least: (col. 11, lines 9-13, the retail store has one or more local compute systems, [i.e., tracking subsystem], which may interface with the sensors and/ or systems used to track users and/or items and identify presence of items and or interaction of with items, [i.e., local compute systems implicitly coupled to the image sensor and the weight sensors]), the tracking subsystem configured to: 
receive an image feed comprising frames of the top-view images 10generated by the sensor, (see at least: Fig. 1a, and col. 12, line 63 through col. 13, line 6, where the overhead camera of Fig. 1a, can be placed in various locations in the store, which implicitly provides one or more images comprising frames of the top-view images);
detect an event associated with a portion of a person entering a zone of the rack;  (col. 13, lines 1-7, overhead cameras tracking of movement of users throughout the store, where some overhead cameras can also be used to detect the shape of the user's body, and determine when the user's torso has a limb extending therefrom, and extending into one or more shelves, [which enables detecting an event associated with a portion of a person entering a zone of the rack]); 
15determining that a first person and a second person may be associated with the detected event, based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person, (col. 128, lines 20-28, and Fig. 53,  as shown, Jack and Jill are both accessing shelf 5104, where  the various sensors described above can be used, and also cameras can detect when specific users are reaching into the shelving units, [which implicitly determine  that a first person and a second person may be associated with the detected event by the plurality of sensors]). Further, col. 129, lines 1-12, discloses an example of an overhead view of FIG. 53, [i.e., in response to detecting the event], such that Jack is reaching in and interacting with product J. Jill, who is separated by a distance D2, where the users body or torso can also be tracked, to identify when that specific body or torso has a limb extending from it, and such limb or extension can be tracked for the interaction with the products, [i.e., determining that a first person and a second person may be associated with the detected event, based on an inter-person distance between the first person and the second person]); and 
track, in the stored frames, a pixel position of the first item, (col. 15, lines 17-24, motion sensors can be utilized to track the respective movements of an object or item in the store as well as the users or multiple users traversing the store, [which enables tracking at least one-pixel position of the item, since the item includes a plurality if pixels]).
However, while disclosing tracking the respective movements of an object or item in the store, Zalewski fails to teach or suggest, either alone or in combination with the other cited references, wherein 30the tracked pixel position of the first item in the first frame corresponds to a first stopped position of the first item;43022692ATTORNEY'S DOCKETPATENT APPLICATION 090278.0195149determine that the first stopped position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and in response to determining that the first stopped position is nearer the 5first pixel position, assign the first item to the first person.
A further prior art of record, Jeon et al, (US-PGPUB 2018/0350218), discloses the evaluation system, which receives RFID tag read information from two or more of the RFID readers of a particular RFID tag that is exclusively associated with a particular consumer item, and identifying a first pattern of movement of the first RFID tag as the first RFID tag is moved through at least a portion of the shopping facility, [i.e., determining a velocity of the first item as it is moved through the space during a first portion of the time period, (see at least: Par. 0011). Jeon et al further discloses that the video processing system 122 can apply one or more rules to identify one or more sets of pixels over multiple sets of one or more frames that correspond to the location of the RFID tag being tracked by the facility evaluation system, (e.g., determined coordinate information based on the RFID tag information and location of RFID readers can be mapped to video content and used to specify areas within the video content where the RFID tag is located; and threshold numbers of corresponding pixels in a threshold number of frames that are within one or more threshold distances of the RFID tag can be identified as an "object" transporting the RFID tag and commercial item), [i.e., tracking in the stored frames, a pixel position of the first item; and calculating based on the tracked pixel position of the first item, a movement “velocity” of the first item as it is moved through the space during a first portion of the time period; and identifying based on the calculated velocity of the first item, a first frame in which the velocity of the first item is less than a threshold velocity]), (see at least: Par. 0034); but fails to teach or suggest, either alone or in combination with the other cited references, wherein 30the tracked pixel position of the first item in the first frame corresponds to a first stopped position of the first item;43022692ATTORNEY'S DOCKETPATENT APPLICATION 090278.0195149determine that the first stopped position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and in response to determining that the first stopped position is nearer the 5first pixel position, assign the first item to the first person.

Another prior art of record, Lee et al, (US-PGPUB 20190325224), discloses storing buffer frames of top-view images generated by the sensor, corresponding to a time period following the portion of the person exiting the zone adjacent to the rack, (Par. 0044, the electronic device (100) may store or buffer frames in the interval of 15 seconds before and after the current reproduction time); but fails to teach or suggest, either alone or in combination with the other cited references, wherein 30the tracked pixel position of the first item in the first frame corresponds to a first stopped position of the first item;43022692ATTORNEY'S DOCKETPATENT APPLICATION 090278.0195149determine that the first stopped position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and in response to determining that the first stopped position is nearer the 5first pixel position, assign the first item to the first person.

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 1. As such, claim 8 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 1. As such, claim 15 is in condition for allowance, for at least similar reasons, as stated above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        10/20/2022